 8:19-cr-00237-RFR-MDN Doc # 102 Filed: 10/06/20 Page 1 of 1 - Page ID # 166




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                   Plaintiff,              )                8:19CR237
                                           )
      vs.                                  )
                                           )
RODNEY RANDOLPH,                           )                  ORDER
NICOLE PETERSON,                           )
JOSIAH NEGLEY,                             )

                   Defendants.


      This matter is before the court on the defendant Nicole Peterson’s unopposed
Motion to Continue Trial [101]. Counsel needs additional time to conduct plea
negotiations. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [101] is granted, as follows:

      1.    The jury trial, for all defendants, now set for October 19, 2020, is
            continued to November 30, 2020.

      2.    In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
            of justice will be served by granting this continuance and outweigh the
            interests of the public and the defendants in a speedy trial. Any additional
            time arising as a result of the granting of this motion, that is, the time
            between today’s date and November 30, 2020 shall be deemed
            excludable time in any computation of time under the requirement of the
            Speedy Trial Act. Failure to grant a continuance would deny counsel the
            reasonable time necessary for effective preparation, taking into account
            the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      DATED: October 6, 2020.

                                               BY THE COURT:


                                               s/ Michael D. Nelson
                                               United States Magistrate Judge
